DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Amendment
The examiner maintains the claim objections since the Applicant has failed to properly amend the claim to include a transitional phrase.  Note:
The examiner withdraws the previous 112 rejections.  However, the examiner has issued a new 112 rejection in view of the Applicant’s amendments.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant alleges the following: “It is our observation that the claims by Montoya in combination with Brouwer and Rozycki are vague.”.  The examiner is not persuaded.  The examiner request for the Applicant to provide more details as it pertains to vagueness.  Nonetheless, the examiner maintains the combination of Brouwer, Rozycki, Montoya and Neystadt, discloses the Applicant’s claim lanague.  More specifically, the combination of references discloses the newly filed claim language of “identifying the amount of users said key influencers have been able to invite, the amount of connections they have, the amount of post they have, and the amount of interactions and comments on their posts Paragraphs 0011-0013 & 0063 of Neystadt.  Moreover, Neystadt teachings of “include the number and content of blog posts, comments, email messages, instant messages, or other items. Implicit items may be the quantity and quality of a person's relationships within their social networks.” in paragraph 0011-0013 & 0063 discloses the Applicant’s claim language. MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 
The Applicant alleges the following: “It appears that the rejection to claim 2 is only quoting Brouwer and no other reference i.e., Rozycki, Montoya.”  The examiner is not persuaded.  As mentioned on the first line in the rejection of claim 2, the examiner explicitly states that “The combination of Brouwer, Rozycki, Montoya and Neystadt” discloses the Applicants claim lanague.  MPEP 710.01 discusses applicant responses that fail to point out the examiner' s supposed errors and therefore do not comply with 37 CFR 1.111(b). Accordingly, the examiner maintains the rejection.
The Applicant alleges the following: “It appears that the above statements are made citing only Brouwer regarding Claim 3, and not a combination of references.”  The examiner is not persuaded.  Claim 3 is rejected upon the combination of reference because claim 3 (and other dependent claims) depend upon claim 1, which is rejected based upon the combination of Brouwer, Rozycki, Montoya and Neystadt.  Therefore, the dependent claims are rejected based on the combination of reference because of its dependency of claim 1.  The examiner welcomes the Applicant to an interview to explain this concept further. Accordingly, the examiner maintains the rejection1.
The Applicant alleges the following: “Rozycki Paragraph 0055 does not disclose creating infographics”.  The examiner is not persuaded. Other than reciting “creating infographics”, the Applicant has failed to provide concise details on how the creation of infographics take place.  Therefore, the examiner maintains Rozycki teachings of “infographics” in paragraphs 0055 & 0107 meets the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
The Applicant alleges the following: “In reference to Montoya Paragraph 0068, the term visualization tool is based on the use of flashlights creating morse code, and not the visualization data as disclosed in the present application. 
In reference to Montoya Paragraph 0074, the location visualization module is to display the location of one or more users, not the visualization data as disclosed in the present application”.  The examiner is not persuaded.  The examiner suggest for the Applicant to further define or rather provide claim lanague that distinguishes the Applicant’s “visualization” from the prior art reference teachings of “visualizations”.  Therefore, the examiner asserts Paragraphs 0068 & 0074 of Montoya discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
The Applicant alleges the following: “In claim 5 our observation is that the rejection of Claim 5 is basically based only on Montoya Paragraphs 0047 and 0054-0055, and not the combination as stated of Brouwer, Rozycki, and Montoya, as the Rozcki Paragraphs 0055 and 0107 have no bearing on the present application as mentioned previously. Also, Montoya Paragraphs 0068 and 0074 also have no bearing on the present application.”.  The examiner is not persuaded.  As mentioned above, the dependent claims depend upon independent claim 1, which is rejected based upon the combination of Brouwer, Rozycki, Montoya and Neystadt.  Therefore, the dependent claims are rejected based on the combination of reference because of its dependency upon independent claim 1.  The examiner welcomes the Applicant to an interview to explain this concept further.  Moreover, the examiner asserts the combination of Brouwer, Rozycki, Montoya and Neystadt, discloses the following:
-wherein creating a layer of student profile data on top of geolocation data (See Montoya Paragraphs 0047 & 0054-0055) 
-comprises determining select student profile criteria to combine infographics (See Rozycki Paragraphs 0055 & 0107) and visualization data (See Montoya Paragraphs 0068 & 0074) 
-onto a geolocation plus student profile dataset (See Montoya Paragraphs 0047 & 0054-0055) 
-said select student profile criteria is determined by filters that determine how and what the geolocation visual displays, said filter can be set automatically or set by the user (“a GUI provides a map that includes filters, such as search and/or view filters.” See Montoya Paragraph 0024).
Accordingly, the examiner maintains the rejection.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities: 
Claim 12 is missing a period.  MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period.
Claim 20 lacks a transitional phrase.  MPEP 2111.03 recites the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. 
Appropriate correction is required.
35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph 
Claim Interpretations

Claim limitation “computerized means to select” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use non-structural terms “mean”  coupled with functional language “select”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
There is absolutely no support and/or mention of the newly amended claim language of “computerized means to select” within the originally filed specification.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112 pre-AIA , sixth paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
“computerized means to select”.   This limitation that recites more than a non-specialized function must be supported in the specification that the computer uses to perform the claimed specialized function in order to establish clear definite boundaries.  There is no support provided for “computerized means to select” in the applicant’s specification.  
Claim 20 recites, “computerized means to select”.  There are several reasons that the claim limitation may be indefinite due to an inadequate disclosure.  The claim limitations include no structure or material disclosed in the specification to support the function.  More specifically, the specification is not sufficient to perform the entire function since it fails to clearly link that structure to the claimed function.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 3 recites “key performance indicators”.  There is absolutely no support provided for “key performance indicators” in the applicant’s specification.  Therefore, this claim limitation contains NEW MATTER.
 Claim 20 recites, “computerized means to select”.   There is absolutely no support provided for “computerized means to select” in the applicant’s specification.  Therefore, this claim limitation contains NEW MATTER. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 12 recites “they” and “their”.  It is unclear to the examiner exactly what represents “they” and “their”.  The examiner suggests amending the claims 
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer, US Patent Application No.:20150066559, in view of Rozycki US Patent Application No.: 20150004587, in view of Montoya, US Patent Application No.: 20120271883 and in further view of Neystadt, US Patent Application No.:20120209920.
Claim 1:
Brouwer discloses a data visualization method utilizing computerized means to select specific visual information (See Brouwer Figure 4) from a plurality of database sources to provide guidance to prospective students to select an institution of higher learning, the selection of specific visual information keyed to a profile of a specific student (“The system allows for users to enter their own criteria for institution selection, and does not merely limit users to pre-set criteria. For example, a student applicant may seek to find institutions where she may bring her horse to school with her. She may enter this criteria information into the system. The system includes matching functionality for matching students to universities having characteristics and programs as identified by the student” See Brouwer Figure 4 & Paragraphs 0013 & 0017-0019).
Brouwer failed to disclose “create Infographics.”  However, Rozycki discloses infographics (See Rozycki Paragraphs 0055 & 0107).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brouwer by the teachings of “infographics” by Rozycki to enable improved student user experiences more effectively (See Rozycki Abstract & Paragraphs 0055 & 0107).  This close relation between both of the references highly suggests an expectation of success.  
Brouwer and Rozycki failed to disclose “create visualizations,” “geolocations” and “Create a graph of student profile common traits”.  However, Montoya discloses “create visualization,” (See Montoya Paragraphs 0068 & 0074) “geolocations” (See Montoya Paragraphs 0047 & 0054-0055) and “create a graph of student profile common traits” (“can match users based on social graph” See Montoya Paragraph 0023).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brouwer and Rozycki by the teachings of Montoya, to enable improved identification of locations vie geolocations, based on user-specific profiles matching criteria, more effectively (See Montoya Abstract).  The close relation between both of the references highly suggests an expectation of success.  
 identifying the amount of users said key influencers have been able to invite, the amount of connections they have, the amount of post they have, and the amount of interactions and comments on their posts (See Neystadt Paragraph 0011-13 & 0063).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brouwer, Rozycki and Montoya by the teachings of Neystadt, to enable improved collection of data based on social influencers, more effectively (See Neystadt Abstract).  The close relation (i.e. social network) between both of the references highly suggests an expectation of success.  
As modified:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses the following:
obtain student information in social and educational preferences to create a student profile (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Paragraph 0013-0015 & 0022); 
collect social, public or student authorized data to create student profile data combining data from the plurality of database sources (“The system includes a database of university information including information about university programs, scholarships, athletics, campus life, admissions criteria, geographic area (i.e. urban, rural, etc.) and other information. The post-secondary education institution information may be entered by the universities and/or retrieved from neutral third party sources.” See Brouwer Paragraph 0013-0015 & 0022); 
create student profile data from the plurality of database sources (See Brouwer Paragraph 0013-0015 & 0022); 
create Infographics (See Rozycki Paragraphs 0055 & 0107) and visualizations (See Montoya Paragraphs 0068 & 0074) of said student profile data from the plurality of database sources (See Brouwer Paragraph 0013-0015 & 0022);   
2create a layer of said student profile data on top of geolocation data  (See Montoya Figure 14 & Paragraphs 0047 & 0054-0055); 
layer said student profile data on a web and a mobile data visualization mapped to geolocation (See Montoya Figure 14 & Paragraphs 0047 & 0054-0055);
create user networks and groups based on said student profiles (See Brouwer Figure 2 & Paragraphs 0012 & 0071); 
(“can match users based on social graph” See Montoya Paragraph 0023); 
select data from social network datasets to create social network data including (See Brouwer Figure 2 & Paragraphs 0012 & 0071) trends, impact, and marketing data affecting students (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115); 
import social network data to combine with student profile data keyed on student profiles (See Brouwer Figure 2 & Paragraphs 0012 & 0071);
overlay (See Montoya Figure 14 & Paragraphs 0047 & 0054-0055) student profile data and data from social network databases to predict trends affecting students (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115); 
determine key influencer student users and profiles (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Paragraph 0013) by identifying the amount of users said key influencers have been able to invite (“a large following” See Neystadt Paragraph 0063), the amount of connections they have  (See Neystadt Paragraph 0013), the amount of post they have, and the amount of interactions and comments on their posts (“include the number and content of blog posts, comments, email messages, instant messages, or other items. Implicit items may be the quantity and quality of a person's relationships within their social networks.” See Neystadt Paragraph 0011);
3aggregate social network data and student profile data to create visualization (See Montoya Paragraphs 0068 & 0074);
synchronize student profile data across web, mobile, and desktop medium (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Figure 1 & Paragraph 0013); 
and attach attributes to unique identifier student profiles (“Personal profile 106 may comprise user data, such as but not limited to, user identification data” See Brouwer Paragraph 0050 & 0116 & 0119). 
Claim 2:
or student authorized data comprises creating select student profile criteria to combine data from the multiple datasets to create student profile data (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Paragraph 0013).
Claim 3:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein creating a basis for profile of data across multiple database sources comprises determining student profile variables from student profile data to abstract specific and defined data (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Paragraph 0013) by analysis of data trends to determine relevant attributes and key performance indicators2, variables that apply to the profile attributes or education institution are abstracted (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115).
Claim 4:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein creating infographics (See Rozycki Paragraphs 0055 & 0107) and visualization data (See Montoya Paragraphs 0068 & 0074) from multiple database sources comprises determining student profile variables by analysis to identify relevant variables (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115) and collect said relevant variables into a database to collect specific and defined data (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Paragraph 0013).
Claim 5:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein creating a layer of student profile data on top of geolocation data (See Montoya Paragraphs 0047 & 0054-0055) comprises determining select student profile criteria to combine infographics (See Rozycki Paragraphs 0055 & 0107) and visualization data (See Montoya Paragraphs 0068 & 0074) onto a geolocation plus student profile dataset (See Montoya Paragraphs 0047 & 0054-0055) said select student profile criteria is determined by filters that determine how and what the geolocation visual displays, said filter can be set automatically or set by the user (“a GUI provides a map that includes filters, such as search and/or view filters.” See Montoya Paragraph 0024).
Claim 6:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein layering student profile data on a web and mobile visualization (See Montoya Paragraphs 0068 & 0074) mapped to geolocation (See Montoya Paragraphs 0047 & 0054-0055) comprises selecting specific criteria based on student profile data to layer onto a geolocation dataset (See Montoya Paragraphs 0047 & 0054-0055).
Claim 7:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein creating user networks and groups based on student profile data (See Brouwer Figure 2 & Paragraphs 0012 & 0071) comprises creating of user networks and groups based on (See Brouwer Paragraphs 0033 & 0047).
Claim 8:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein creating an independent graph of student profile data common traits comprises determining criteria of student profile common traits to extract data based on this criteria to create an independent graph dataset (“can match users based on social graph” See Montoya Paragraph 0023).
Claim 9:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein selecting data from multiple database sources comprises determining select criteria from student profile data to identify trends, impact, and marketing affecting students  said select criteria is determined after collecting data across multiple data sets and social network datasets to obtain the data and identify common or trending indicators (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115).
Claim 10:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein importing student profile data and social network data comprises creating select student profile criteria to import data from these datasets based on common student interest criteria (“schools having the attributes selected by the user” See Brouwer Paragraph 0050 & 0116 & 0119).
Claim 11:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein using social, (See Brouwer Figure 2 & Paragraphs 0012 & 0071), public, or student authorized data to predict parameters affecting student (“indication of a selection” See Brouwer Paragraph 0034) comprises creating select criteria to collect data to predict student following, school attendance, and job markets (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115).
Claim 12:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein determining key influencer (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115) student profiles comprises creating select criteria to determine key influencer student profiles (“report on trends/provide secondary market research” See Brouwer Paragraphs 0070 & 0105 & 0115) and student profiles (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Figure 1 & Paragraph 0013) by identifying the amount of user said key (“a large following” See Neystadt Paragraph 0063), the amount of connections they have (See Neystadt Paragraph 0013), the amount of post they have, and the amount of interactions and comments on their posts (“include the number and content of blog posts, comments, email messages, instant messages, or other items. Implicit items may be the quantity and quality of a person's relationships within their social networks.” See Neystadt Paragraph 0011).
Claim 13:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein aggregating social network data (See Brouwer Figure 2 & Paragraphs 0012 & 0071) to create visualization (See Montoya Paragraphs 0068 & 0074) comprises creating select criteria to aggregate social network data (See Brouwer Figure 2 & Paragraphs 0012 & 0071) to create visualization of this dataset (See Montoya Paragraphs 0068 & 0074).
Claim 14:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein synchronizing student profiles across web, mobile, and desktop medium comprises creating select student criteria to synchronize student profiles across the said mediums (“The system includes one or more tools or worksheets for users to use in acting upon recommended tasks for college admission decision-making. For example, the system may create a student planner, course planner, personal academic record, posted portfolio (student profile information published for institution viewing), personal college search criteria document, college search worksheet (to organize and display search results), college visit checklist, budget work sheet, financial aid worksheet, college fit worksheet, application materials, offer evaluation worksheet, packing list for what to take to school, and/or other documents” See Brouwer Figure 1 & Paragraph 0013).
Claim 15:
The combination of Brouwer, Rozycki, Montoya and Neystadt, discloses wherein attaching attributes to unique identifier student profiles (“schools having the attributes selected by the user” See Brouwer Paragraph 0050 & 0116 & 0119) comprises creating select student interest criteria to further create a dataset with unique student profile identifiers (“schools having the attributes selected by the user” See Brouwer Paragraph 0050 & 0116 & 0119).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer, US Patent Application No.:20150066559, in view of Rozycki US Patent Application No.: 20150004587, and in further in view of Montoya, US Patent Application No.: 20120271883.
Claim 20:
Brouwer failed to disclose “create Infographics.”  However, Rozycki discloses infographics (See Rozycki Paragraphs 0055 & 0107).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brouwer by the teachings of “infographics” by Rozycki to enable improved student user experiences more effectively (See Rozycki Abstract & Paragraphs 0055 & 0107).  This close relation between both of the references highly suggests an expectation of success.  
(See Montoya Paragraphs 0068 & 0074) and “creating a defined extracted dataset” (“can match users based on social graph” See Montoya Paragraph 0023).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brouwer and Rozycki by the teachings of Montoya, to enable improved identification of user-specific profiles matching criteria, more effectively (See Montoya Abstract).  The close relation between both of the references highly suggests an expectation of success.  
As modified:
The combination of Brouwer, Rozycki, and Montoya discloses the following:
A data visualization method utilizing computerized means to extract data from educational, professional, and social and datasets for purpose of creating a defined extracted dataset (“can match users based on social graph” See Montoya Paragraph 0023) based on individual profiles of intended students by layering the various extracted datasets to create infographics (See Rozycki Paragraphs 0055 & 0107) and visualization datasets  (“can match users based on social graph” See Montoya Paragraph 0023) for display to an individual student to inform an individual student of institutions of higher learning with parameters pertinent to a student’s profile (“The system allows for users to enter their own criteria for institution selection, and does not merely limit users to pre-set criteria. For example, a student applicant may seek to find institutions where she may bring her horse to school with her. She may enter this criteria information into the system. The system includes matching functionality for matching students to universities having characteristics and programs as identified by the student” See Brouwer Figure 4 & Paragraphs 0013 & 0017-0019).
Claim 21:
The combination of Brouwer, Rozycki and Montoya, discloses the following:
a data visualization method to combine data from various sources and databases to provide a student with information pertinent to a selection of an institution of higher learning, information keyed to a student profile (“The system allows for users to enter their own criteria for institution selection, and does not merely limit users to pre-set criteria. For example, a student applicant may seek to find institutions where she may bring her horse to school with her. She may enter this criteria information into the system. The system includes matching functionality for matching students to universities having characteristics and programs as identified by the student” See Brouwer Figure 4 & Paragraphs 0013 & 0017-0019) comprising the following steps:
forming a student profile through inquiry of a student's preference of various factors in an institution of higher learning (“The system allows for users to enter their own criteria for institution selection, and does not merely limit users to pre-set criteria. For example, a student applicant may seek to find institutions where she may bring her horse to school with her. She may enter this criteria information into the system. The system includes matching functionality for matching students to universities having characteristics and programs as identified by the student” See Brouwer Figure 4 & Paragraphs 0013 & 0017-0019); 
“The system includes a database of university information including information about university programs, scholarships, athletics, campus life, admissions criteria, geographic area (i.e. urban, rural, etc.) and other information. The post-secondary education institution information may be entered by the universities and/or retrieved from neutral third party sources.” See Brouwer Paragraph 0013-0015 & 0022); 
collect Infographics and visualizations of data from the combined data (See Rozycki Paragraphs 0055 & 0107); 
layer the combined data on a web and mobile accessible visualization mapped to geolocation, including layers for physical locations, profile locations, and location data related to education (See Montoya Paragraphs 0047 & 0054-0055); 
create user networks and groups based on student profiles for finding institutions of higher learning (“The system allows for users to enter their own criteria for institution selection, and does not merely limit users to pre-set criteria. For example, a student applicant may seek to find institutions where she may bring her horse to school with her. She may enter this criteria information into the system. The system includes matching functionality for matching students to universities having characteristics and programs as identified by the student” See Brouwer Figure 4 & Paragraphs 0013 & 0017-0019); 
(“can match users based on social graph” See Montoya Paragraph 0023); 
and aggregate the combined data to create visualization on computer (See Montoya Paragraphs 0068 & 0074).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 18, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please Note: This rebuttal also pertains to the Applicant’s arguments of claims 6-21 regarding the “combination” of references (See Pages 13-16 of the Applicant’s Response filed on 12/28/2020).   
        2 Note: the Applicant’s specification fails to provide support for the newly amended claim lanague of “key performance indicators” See Above 112 Rejection